             Case: 19-40290    Document: 00515095404 Page: 1 Date Filed: 08/28/2019
          Case 2:18-cv-00164-JRG Document 99 Filed 08/28/19 Page 1 of 1 PageID #: 1233




                       IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT

                                                ___________________

                                                   No. 19-40290
                                                ___________________

          ASHLEY HARVEY, Individually and as next friend L. H., a Minor; L. H.,
          Individually,

                          Plaintiffs - Appellants

          v.

          CARTHAGE INDEPENDENT SCHOOL DISTRICT; OTIS AMY; SCOTT
          SURRATT; DOCTOR JOSEPH GLENN HAMBRICK,

                          Defendants - Appellees

                                              ________________________

                          Appeal from the United States District Court for the
                                       Eastern District of Texas
                                       ________________________

          CLERK'S OFFICE:

                   Under 5TH CIR. R. 42.3, the appeal is dismissed as of August 28, 2019,
          for want of prosecution. The appellants failed to timely file appellants’ brief
          and record excerpts.


                                                        LYLE W. CAYCE
                                                        Clerk of the United States Court
                                                        of Appeals for the Fifth Circuit


                                                        By: _________________________
A True Copy                                             Christina A. Gardner, Deputy Clerk
Certified order issued Aug 28, 2019
                                          ENTERED AT THE DIRECTION OF THE COURT
Clerk, U.S. Court of Appeals, Fifth Circuit
